                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
                                      )
WILLIAM PETERSON and                  )
AUTUMN PETERSON                       )
                                      )
                                      )
       Plaintiffs,
                                      )
v.                                    )      Cause: No 18CV01791JACH
                                      )
NATIONWIDE INSURANCE COMPANY          )
OF AMERICA and EVANS SERVICES,        )
INC. d/b/a EVANS GARMENT SERVICES     )
                                      )
       Defendants                     )
                                      )
                                      )

                               MEMORANDUM AND ORDER

        This matter is before the Court on the Motion to Withdraw submitted by Bryan P.

 Cavanaugh of the Cavanaugh Law Firm, L.L.C., counsel of record for Defendant Evans

 Services, Inc. (“Defendant Evans Services”). (ECF No. 23). The matter is fully briefed and ready

 for disposition.

        Counsel moves this Court for leave to withdraw from representing Defendant Evans

 Services in this action because Evans Services has discharged The Cavanaugh Law Firm from

 representing it in this lawsuit. On April 11, 2019. This Court held a Motion Hearing regarding

 the Motion to Withdraw. (ECF No. 25). On April 12, 2019, this Court ordered Defendant Evans

 Services to engage new counsel within thirty (30) days. (ECF No. 26). On May 23, 2019,

 Defendant Evans Services had not yet engaged new counsel. The Court granted the Defendant

 Evans Services until May 29, 2019, to comply with its April 12, 2019 order. On May 30, 2019,

 the Court was made aware by Counsel for Defendant Evans Services that Defendant Evans

 Services does not intend to engage new counsel and until and unless the Court grants Counsel’s
Motion to Withdraw, Counsel will represent Defendant Evans Services in this matter. (ECF No.

29).

       This Court has adopted the Rules of Professional Conduct adopted by the Supreme Court

of Missouri, as amended by that Court. E.D. Mo. Local Rule 12.02. According to the Missouri

Rules of Professional Conduct, a lawyer may withdraw from representation of a client if the

withdrawal will not produce a material adverse effect on the interests of the client. Mo R. Prof.

Conduct 4-1.16(b). Nonetheless, “When ordered to do so by a tribunal, a lawyer shall continue

representation notwithstanding good cause for terminating the representation.” Mo. R. Prof.

Conduct. 4-1.16(c).

       In this action, Defendant Evans Services is a corporation. A corporation is an artificial

entity and is only able to act through its agents, therefore it cannot appear pro se and must be

represented by counsel. Rowland v. California Men’s Colony, 506 U.S. 194, 201-02 (1993)).

Absent the entry of a substitute counsel, the Court is unable to allow Evans Services to proceed

without representation. Therefore, the Court shall hereby deny the Motion to Withdraw.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Withdraw (ECF No. 23) is DENIED

without prejudice.

Dated this 3rd day of June 2019.



                                                        /s/ Jean C. Hamilton
                                                        UNITED STATES DISTRICT JUDGE
